DETAILED ACTION
This action is in response to the amendment dated 2/8/2021.  Claims 1-9, 13-15 and 17-19 are currently amended.  Claims 11, 12 and 20 have been canceled.  Claims 21-23 are newly added.  Presently, claims 1-10, 13-19 and 21-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 6/5/2019.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a locking member in claims 1-6, 19, 21 and 23; a biasing member in claims 1-3, 6-10, 19, 21 and 22; and a releasing mechanism in claims 1-7, 9,13-15, 17, 19 and 21-23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-10, 13-19 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or suggest a fluid supply system having a first shaft extending across a channel and coupled to a valve member, the first shaft having a first end, a second end opposite the first end and a first longitudinal axis extending between the first end and the second end, a second shaft comprising a third end, a fourth end opposite the third end, and a second longitudinal axis extending between the third end and the fourth end, the third end being located adjacent to the second end, a biasing member fixedly attached to the second shaft, a locking member operable to restrain the second shaft in a first position relative to the housing via engagement with the biasing member, the biasing member applying a biasing force to the locking member when the second shaft is in the first position, a 
Claims 2-10 and 21 depend from claim 1, either directly or indirectly, and, therefore, are allowed for containing the allowable subject matter of claim 1.
Regarding claim 13, the prior art of record does not disclose or suggest a throttle assembly comprising a first shaft extending across a channel and coupled to a valve member, the first shaft having a first end, a second end opposite the first end and a first longitudinal axis extending between the first end and the second end, a second shaft comprising a third end, a fourth end opposite the third end, and a second longitudinal axis extending between the third end and the fourth end, the third end being adjacent to the second end, a locking member having a third longitudinal axis disposed parallel to the second longitudinal axis of the second shaft, the locking member being adjacent to the second shaft and comprising a locking arm extending in a direction from the third longitudinal axis toward the second shaft and being rotatable about the third longitudinal axis, a biasing member fixedly attached to the second shaft along the second longitudinal axis, a coupler comprising a first coupling hub fixed in rotation to the second end of the first shaft, and a second coupling hub fixed in rotation to the third end of the second shaft, the first coupling hub being interfaced with the second coupling hub in combination with the other limitations of the claim.

Regarding claim 19, the prior art of record does not disclose or suggest a fluid shutoff assembly comprising a first shaft comprising a first end, a second end opposite the first end, and a first longitudinal axis extending between the first end and the second end, a biasing member fixed in rotation to the first shaft, a locking member operable to restrain the first shaft in a first position relative to the housing via engagement with the biasing member, the biasing member applying a biasing force to the locking member when the first shaft is in the first position, a second shaft disposed at least partly within the housing, the second shaft including a third end, a fourth end opposite the third end, and a second longitudinal axis extending between the third end and the fourth end and a coupler comprising a first coupling hub fixed in rotation to the first end of the first shaft, and a second coupling hub fixed in rotation to the third end of the second shaft, the first coupling hub being interfaced with the second coupling hub with the first coupling hub and the second coupling hub being operable to decouple the second shaft from rotation with the first shaft and couple the second shaft in rotation with the first shaft in combination with the other limitations of the claim.
Claims 21 and 22 depend from claim 19, either directly or indirectly, and, therefore, are allowed for containing the allowable subject matter of claim 19.
Additionally, applicant’s arguments filed 2/8/2021 are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/A.J.R/Examiner, Art Unit 3753 

/CRAIG J PRICE/Primary Examiner, Art Unit 3753